IN RE: Brown, Linda Etal; Harvest Manor Nursing Home; Freeman, Kathryn; Goza, Thomas; Hall, Lillian; Franklin, Grace; Goza, Marie Catherine Est. of; — Plaintiff(s); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, First Circuit, Number CA97 2839; Parish of Livingston 21st Judicial District Court Div. “F” Number 77,832
Granted in part. Since the parties have stipulated that relator is a nursing home as defined in LA.R.S. 40:2009.2 and is not a qualified health care provider, the case is remanded to the Court of Appeal to consider the merits of the appeal.
JOHNSON, J. not on panel.